DETAILED ACTION
This Office action is in response to Applicant’s reply filed 04/14/2022.
Claims 1-14 and 20-25 are pending.
Claims 1-13 and 20-25 are amended.
Claims 1-14 and 20-25 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
Claim 11 has been amended to change language involving M being a natural number, and any objections are hereby withdrawn.

Statutory Review under 35 USC § 101
Claims 1-12 and 20-25 are directed toward an article of manufacture and have been reviewed.
Claims 1-12 and 20-25 appear to be statutory, as the article of manufacture excludes signals (claim says non-transitory).
Claims 1-12 and 20-25 also appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 13-14 are directed toward a system and have been reviewed.
Claims 13-14 appears to be statutory under 35 USC § 101, as it invokes pre-AIA  35 U.S.C. 112, sixth paragraph. A claim that properly recites a means-type limitation cannot be software per se because it necessarily includes the processor along with the special programming that accomplishes the function.
Further, claims 13-14 perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 13-14 have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “communication unit” and “processor” coupled with functional language “receiving,” and “recognizing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 13-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
Page 18, “the components included in the processor 110 may be implemented as hardware or software”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Amendments - 35 USC § 101
Claims 1-12 and 20-25 were rejected under 35 U.S.C. 101, but the claims have been amended and are no directed to statutory subject matter. The rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., U.S. Patent Application Publication No. 2019/0258634 (filed April 30, 2019; hereinafter Liu) in view of Leyba, U.S. Patent Application Publication No. 2015/0220601 (hereinafter Leyba).



Regarding claim 1, Liu teaches:
A computer readable medium containing a computer program, wherein the computer program includes commands which cause a computer to execute steps, the steps comprising: (Liu ¶ 0116-0119: the determining module may be an independent processing element, or may be integrated in a chip of the foregoing apparatus for implementation. In addition, the determining module may alternatively be stored in a memory of the foregoing apparatus in a form of program code. The program code is invoked by a processing element of the foregoing apparatus to perform the function of the foregoing determining module)
receiving a query including a join operation, (Liu ¶ 0005-0006: a user determines the connection order by writing a query statement. After the connection order is determined, the data streams are joined in the determined connection order; FIG. 3, ¶ 0076: a user describes, through an operation interface by using the Continuous Query Language (Continuous Query Language, CQL), data streams that need to be connected, and shows a join predicate between the data streams that need to be connected)
recognizing at least one join predicate by analyzing … the query; (Liu FIG. 3, ¶ 0076: a user describes, through an operation interface by using the Continuous Query Language (Continuous Query Language, CQL), data streams that need to be connected, and shows a join predicate between the data streams that need to be connected; see also ¶ 0082 further fortifying a recognition of a join predicate: The statistics collection module performs statistics collection on related attributes of data streams in real time, in other words, attributes included in a join predicate, based on information indicated by the join predicate)
generating at least two join predicate groups using …each of the at least one join predicate, (Liu FIGs. 3, 5, ¶ 0082-0088; FIG. 3, ¶ 0082: attributes included in a join predicate, based on information indicated by the join predicate, and generates a histogram of values of each attribute; for an attribute of an i.sup.th data stream, tuples in the i.sup.th data stream are classified into at least one type. One type of tuples corresponds to one bucket in a histogram of the attribute of the i.sup.th data stream; ¶ 0084: histograms of a value of A.attr2 and a value of B.attr1 each include 4 buckets w, x, y, and z)
generating join trees by combining each of the at least two join predicate groups in a different order; (Liu FIG. 5, ¶ 0084-0087 teach different orders, see specifically ¶ 0085: In a data connection operation, assuming that a connection order is A JOIN B JOIN C; a total quantity of operation times of A JOIN B JOIN C is 9+12=21; ¶ 0086: In a data connection operation, assuming that a connection order is A JOIN (B JOIN C); a total quantity of operations times of A JOIN (B JOIN C) is 9+16=25)
calculating a cost of each of the join trees; and (Liu FIG. 5, ¶ 0084-0086 recite quantities of operation times (i.e. minimum quantity of operation times, total quantity of operations times, etc.), see then ¶ 0087: the total quantity of operations times of A JOIN B JOIN C is 21, and the total quantity of operations times of A JOIN (B JOIN C) is 25)
recognizing a join tree having the smallest cost among the join trees. (Liu FIG. 5, ¶ 0084-0089 teach calculating operation times, see specifically ¶ 0087: the total quantity of operations times of A JOIN B JOIN C is 21, and the total quantity of operations times of A JOIN (B JOIN C) is 25. Obviously, a connection order of A JOIN B JOIN C is better than a connection order of A JOIN (B JOIN C); see also relevant ¶ 0088: A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree, until all data streams are added to the join tree. The join tree is submitted to the execution module once the join tree is generated)
This embodiment of Liu does not expressly disclose using tables associated with each of the at least one join predicate.
Liu further does not expressly disclose:
wherein the join operation comprises a task of combining a plurality of values included in a plurality of tables;
Liu further does not expressly disclose analyzing statements in the query, wherein the join predicate means that at least one same column is included in at least two tables.
Liu further does not expressly disclose:
wherein each of the joint predicate groups comprises at least two tables associated with corresponding one join predicate;
However, another embodiment of Liu teaches using tables associated with each of the at least one join predicate. (Liu ¶ 0008: a first connection order in which the at least three data streams are sequentially adjacent to each other is obtained based on the join predicate, and a data distribution of values of each attribute in the join predicate is determined; the data distribution includes a histogram, a pie graph, a table, and the like in statistics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the data distribution tables of Liu to its usage of data distributions in its determination of join costs and connection orders for incoming data streams.
Motivation to do so would be to fortify the teachings of the data distributions (and histograms) used in Liu with the ability to utilize the full variety of data distribution information referred to in Liu ¶ 0008 and ¶ 0066.
Liu further does not expressly disclose:
wherein the join operation comprises a task of combining a plurality of values included in a plurality of tables;
Liu further does not expressly disclose analyzing statements in the query, wherein the join predicate means that at least one same column is included in at least two tables.
Liu further does not expressly disclose:
wherein each of the joint predicate groups comprises at least two tables associated with corresponding one join predicate;
However, Leyba teaches:
wherein the join operation comprises a task of combining a plurality of values included in a plurality of tables; (Leyba ¶ 0045: relational type queries that include a join operation; In relational database terms, a join clause combines records from two or more tables in a relational database; a join clause may be used to combine fields from two tables (document types) by using column values (field values) common to each)
Liu teaches analyzing statements in the query, wherein the join predicate means that at least one same column is included in at least two tables. (Leyba ¶ 0045: relational type queries that include a join operation; a join clause may be used to combine fields from two tables (document types) by using column values (field values) common to each; The query compares each row of A with each row of B to find all pairs of rows that satisfy the join-predicate. When the join-predicate is satisfied, column values for each matched pair of rows of A and B are combined into a result row)
Liu further does not expressly disclose:
wherein each of the joint predicate groups comprises at least two tables associated with corresponding one join predicate; (Leyba ¶ 0045: an inner join creates a new result table by combining column values of two tables A and B based upon a join-predicate. The query compares each row of A with each row of B to find all pairs of rows that satisfy the join-predicate. When the join-predicate is satisfied, column values for each matched pair of rows of A and B are combined into a result row)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the joins, cost calculations, and preferred execution orders shown in Liu as modified with the joins, plurality of queries, and predicate specifying of Leyba. 
In addition, both of the references (Liu as modified and Leyba) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as join management and execution.
Motivation to do so would be to improve the functioning of the join and subtree prioritization shown in Liu as modified with the functioning in Leyba to use particular query language, search expressions, and specified search criteria in conjunction with its join operations. Motivation to do so would also be the teaching, suggestion, or motivation in Leyba to facilitate use of search-engine-maintained information that indicates relations between documents or types of documents (Leyba ¶ 0017).



Regarding claim 13, Liu teaches:
A database server, comprising (Liu FIG. 11, ¶ 0119: the data stream connection apparatus in FIG. 11 may be, for example, disposed on a server or a computer)
a communication unit receiving a query including a join operation, (Liu ¶ 0005-0006: a user determines the connection order by writing a query statement. After the connection order is determined, the data streams are joined in the determined connection order; FIG. 3, ¶ 0076: a user describes, through an operation interface by using the Continuous Query Language (Continuous Query Language, CQL), data streams that need to be connected, and shows a join predicate between the data streams that need to be connected; see also Liu FIG. 10, ¶ 0110-0113: a receiving module 12, configured to receive a new tuple of an i.sup.th data stream in the first connection order through a sliding window)
a processor recognizing at least one join predicate by analyzing … the query, (Liu FIG. 3, ¶ 0076: a user describes, through an operation interface by using the Continuous Query Language (Continuous Query Language, CQL), data streams that need to be connected, and shows a join predicate between the data streams that need to be connected; see also ¶ 0082 further fortifying a recognition of a join predicate: The statistics collection module performs statistics collection on related attributes of data streams in real time, in other words, attributes included in a join predicate, based on information indicated by the join predicate; see also Liu FIG. 10, ¶ 0110-0113: the processing module 11 is further configured to: adjust, based on the new tuple, a data distribution ... to obtain a plurality of updated data distributions; and adjust the first connection order to a second connection order)
wherein the processor is further configured to: generate at least two join predicate groups using … each of the at least one join predicate, (Liu FIGs. 3, 5, ¶ 0082-0088; FIG. 3, ¶ 0082: attributes included in a join predicate, based on information indicated by the join predicate, and generates a histogram of values of each attribute; for an attribute of an i.sup.th data stream, tuples in the i.sup.th data stream are classified into at least one type. One type of tuples corresponds to one bucket in a histogram of the attribute of the i.sup.th data stream; ¶ 0084: histograms of a value of A.attr2 and a value of B.attr1 each include 4 buckets w, x, y, and z; see also Liu FIG. 10, ¶ 0110-0113: the processing module 11 is further configured to: adjust, based on the new tuple, a data distribution ... to obtain a plurality of updated data distributions; and adjust the first connection order to a second connection order)
generate join trees by combining each of the at least two join predicate groups in a different order; (Liu FIG. 5, ¶ 0084-0087 teach different orders, see specifically ¶ 0085: In a data connection operation, assuming that a connection order is A JOIN B JOIN C; a total quantity of operation times of A JOIN B JOIN C is 9+12=21; ¶ 0086: In a data connection operation, assuming that a connection order is A JOIN (B JOIN C); a total quantity of operations times of A JOIN (B JOIN C) is 9+16=25)
calculate a cost of each of the join trees; and (Liu FIG. 5, ¶ 0084-0086 recite quantities of operation times (i.e. minimum quantity of operation times, total quantity of operations times, etc.), see then ¶ 0087: the total quantity of operations times of A JOIN B JOIN C is 21, and the total quantity of operations times of A JOIN (B JOIN C) is 25)
recognize a join tree having the smallest cost among the join trees. (Liu FIG. 5, ¶ 0084-0089 teach calculating operation times, see specifically ¶ 0087: the total quantity of operations times of A JOIN B JOIN C is 21, and the total quantity of operations times of A JOIN (B JOIN C) is 25. Obviously, a connection order of A JOIN B JOIN C is better than a connection order of A JOIN (B JOIN C); see also relevant ¶ 0088: A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree, until all data streams are added to the join tree. The join tree is submitted to the execution module once the join tree is generated)
This embodiment of Liu does not expressly disclose using tables associated with each of the at least one join predicate.
Liu further does not expressly disclose:
wherein the join operation comprises a task of combining a plurality of values included in a plurality of tables;
Liu further does not expressly disclose analyzing statements in the query, wherein the join predicate means that at least one same column is included in at least two tables.
Liu further does not expressly disclose:
wherein each of the joint predicate groups comprises at least two tables associated with corresponding one join predicate;
However, another embodiment of Liu teaches using tables associated with each of the at least one join predicate. (Liu ¶ 0008: a first connection order in which the at least three data streams are sequentially adjacent to each other is obtained based on the join predicate, and a data distribution of values of each attribute in the join predicate is determined; the data distribution includes a histogram, a pie graph, a table, and the like in statistics) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the data distribution tables of Liu to its usage of data distributions in its determination of join costs and connection orders for incoming data streams.
Motivation to do so would be to fortify the teachings of the data distributions (and histograms) used in Liu with the ability to utilize the full variety of data distribution information referred to in Liu ¶ 0008 and ¶ 0066.
Liu further does not expressly disclose:
wherein the join operation comprises a task of combining a plurality of values included in a plurality of tables;
Liu further does not expressly disclose analyzing statements in the query, wherein the join predicate means that at least one same column is included in at least two tables.
Liu further does not expressly disclose:
wherein each of the joint predicate groups comprises at least two tables associated with corresponding one join predicate;
However, Leyba teaches:
wherein the join operation comprises a task of combining a plurality of values included in a plurality of tables; (Leyba ¶ 0045: relational type queries that include a join operation; In relational database terms, a join clause combines records from two or more tables in a relational database; a join clause may be used to combine fields from two tables (document types) by using column values (field values) common to each)
Liu teaches analyzing statements in the query, wherein the join predicate means that at least one same column is included in at least two tables. (Leyba ¶ 0045: relational type queries that include a join operation; a join clause may be used to combine fields from two tables (document types) by using column values (field values) common to each; The query compares each row of A with each row of B to find all pairs of rows that satisfy the join-predicate. When the join-predicate is satisfied, column values for each matched pair of rows of A and B are combined into a result row)
Liu further does not expressly disclose:
wherein each of the joint predicate groups comprises at least two tables associated with corresponding one join predicate; (Leyba ¶ 0045: an inner join creates a new result table by combining column values of two tables A and B based upon a join-predicate. The query compares each row of A with each row of B to find all pairs of rows that satisfy the join-predicate. When the join-predicate is satisfied, column values for each matched pair of rows of A and B are combined into a result row)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the joins, cost calculations, and preferred execution orders shown in Liu as modified with the joins, plurality of queries, and predicate specifying of Leyba. 
In addition, both of the references (Liu as modified and Leyba) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as join management and execution.
Motivation to do so would be to improve the functioning of the join and subtree prioritization shown in Liu as modified with the functioning in Leyba to use particular query language, search expressions, and specified search criteria in conjunction with its join operations. Motivation to do so would also be the teaching, suggestion, or motivation in Leyba to facilitate use of search-engine-maintained information that indicates relations between documents or types of documents (Leyba ¶ 0017).



Regarding claim 2, Liu in view of Leyba teaches all the features with respect to claim 1 above including:
wherein the generating at least two join predicate groups using tables associated with each of the at least one join predicate comprises: if the at least one join predicate includes a first join predicate and a second join predicate, (Liu FIG. 5: A join predicate is (A.attr2 = B.attr1) and (B.attr3 = C.attr4); ¶ 0069: the first connection order is A JOIN B JOIN C JOIN D, and the join predicate is (A.attr1=B.attr2) and (B.attr3=C.attr4) and (C.attr5=D.attr6))
generating a first join predicate group using a first table group associated with the first join predicate, and generating a second join predicate group using a second table group associated with the second join predicate. (Liu teaches generating join predicate groups in at least FIG. 5: A join predicate is (A.attr2 = B.attr1) and (B.attr3 = C.attr4); ¶ 0069: the first connection order is A JOIN B JOIN C JOIN D, and the join predicate is (A.attr1=B.attr2) and (B.attr3=C.attr4) and (C.attr5=D.attr6); Liu then teaches generating using table groups associated with the predicates in at least ¶ 0066: data distributions of values of the plurality of attributes are determined by using a histogram, a pie graph, a table, and the like; ¶ 0071-0072: after the data distribution of the values of each attribute is adjusted, the first connection order is adjusted to the second connection order based on the plurality of updated data distributions)

Regarding claim 3, Liu in view of Leyba teaches all the features with respect to claim 2 above including:
wherein the generating join trees by combining each of the at least two join predicate groups in a different order comprises: joining each of the first table group to generate a first subtree, (Liu ¶ 0062: Determine a join predicate between at least three data streams; ¶ 0083-0089: FIG. 5 is a schematic diagram of an example of the generation process of a join tree; A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree; ¶ 0058: If a connection order at a first time point is A JOIN B JOIN C, A JOIN B generates 8 intermediate results; ¶ 0059: if a connection order at the second time point is A JOIN B JOIN C, A JOIN B generates 3 intermediate results)
and then joining each of the second table group to generate a first join tree. (Liu ¶ 0083-0089: FIG. 5 is a schematic diagram of an example of the generation process of a join tree; A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree, until all data streams are added to the join tree. The join tree is submitted to the execution module once the join tree is generated; ¶ 0058-0059: Subsequently, the connection operation is performed on the tmp and the data stream C)

Regarding claim 14, similarly to claims 2 and 3, Liu in view of Leyba teaches all the features with respect to claim 13 above including:
if the at least one join predicate includes a first join predicate and a second join predicate, (Liu FIG. 5: A join predicate is (A.attr2 = B.attr1) and (B.attr3 = C.attr4); ¶ 0069: the first connection order is A JOIN B JOIN C JOIN D, and the join predicate is (A.attr1=B.attr2) and (B.attr3=C.attr4) and (C.attr5=D.attr6))
generate a first join predicate group using a first table group associated with the first join predicate, and generate a second join predicate group using a second table group associated with the second join predicate, (Liu teaches generating join predicate groups in at least FIG. 5: A join predicate is (A.attr2 = B.attr1) and (B.attr3 = C.attr4); ¶ 0069: the first connection order is A JOIN B JOIN C JOIN D, and the join predicate is (A.attr1=B.attr2) and (B.attr3=C.attr4) and (C.attr5=D.attr6); Liu then teaches generating using table groups associated with the predicates in at least ¶ 0066: data distributions of values of the plurality of attributes are determined by using a histogram, a pie graph, a table, and the like; ¶ 0071-0072: after the data distribution of the values of each attribute is adjusted, the first connection order is adjusted to the second connection order based on the plurality of updated data distributions)
join each of the first table group to generate a first subtree, (Liu ¶ 0062: Determine a join predicate between at least three data streams; ¶ 0083-0089: FIG. 5 is a schematic diagram of an example of the generation process of a join tree; A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree; ¶ 0058: If a connection order at a first time point is A JOIN B JOIN C, A JOIN B generates 8 intermediate results; ¶ 0059: if a connection order at the second time point is A JOIN B JOIN C, A JOIN B generates 3 intermediate results)
and then join each of the second table group to generate a second subtree, and join the first subtree to the second subtree to generate a first join tree. (Liu ¶ 0083-0089: FIG. 5 is a schematic diagram of an example of the generation process of a join tree; A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree, until all data streams are added to the join tree. The join tree is submitted to the execution module once the join tree is generated; ¶ 0058-0059: Subsequently, the connection operation is performed on the tmp and the data stream C)

Regarding claim 4, Liu in view of Leyba teaches all the features with respect to claim 2 above including:
wherein the generating join trees by combining each of the at least two join predicate groups in a different order comprises: joining each of the second table group to generate a second subtree before joining each of the first table group to generate a first subtree; and (Liu ¶ 0062: Determine a join predicate between at least three data streams; ¶ 0083-0089: FIG. 5 is a schematic diagram of an example of the generation process of a join tree; A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree; ¶ 0058: If the connection order at the first time point is A JOIN (B JOIN C), B JOIN C generates 2 intermediate results; ¶ 0059: If the connection order at the second time point is A JOIN (B JOIN C), B JOIN C generates 6 intermediate results; see also FIG. 1 showing different combine orders on either side of the timeline)
joining each of the first table group to the second subtree to generate a second join tree. (Liu ¶ 0083-0089: FIG. 5 is a schematic diagram of an example of the generation process of a join tree; A data stream having lowest price is selected from candidate data streams by using a local greedy policy, and is constantly added to a join tree, until all data streams are added to the join tree. The join tree is submitted to the execution module once the join tree is generated; ¶ 0058-0059: Subsequently, the connection operation is performed on the data stream A and the tmp)

Regarding claim 8 and claim 23, Liu in view of Leyba teaches all the features with respect to claims 3 and 4 above including:
wherein the generating join trees by combining each of the at least two join predicate groups in a different order comprises: determining a priority for each of the first join predicate and a third join predicate; and (Liu FIG. 5: A join predicate is (A.attr2 = B.attr1) and (B.attr3 = C.attr4); ¶ 0069: the first connection order is A JOIN B JOIN C JOIN D, and the join predicate is (A.attr1=B.attr2) and (B.attr3=C.attr4) and (C.attr5=D.attr6); see this in conjunction with ¶ 0074: the first connection order is adjusted to the second connection order based on the adjusted data distribution; the second connection order of data streams is determined based on the data distribution adjusted in real time [Liu teaches a connection order associated with its join predicates])
determining a subtree to be generated first among the first subtree and a third subtree according to a first priority of the first join predicate and a second priority of the second join predicate. (Liu FIG. 5, ¶ 0088-0089: A quantity of intermediate results generated in each possible connection order is estimated; the execution module performs the connection operation on the data streams based on a connection order provided by a join tree generator; see also relevant FIGs. 8-9, ¶ 0104-0107: In each step, a data stream having less intermediate results is selected to serve as a connection object, the data stream is added to a join tree, and a quantity of intermediate results is estimated; the data stream connected to the i.sup.th data stream needs to be selected based on a quantity of first intermediate results and a quantity of second intermediate results)

Regarding claim 9 and claim 24, Liu in view of Leyba teaches all the features with respect to claims 8 and 23 above including:
wherein the determining a subtree to be generated first among the first subtree and a third subtree comprises: if the first priority is lower than the second priority, determining the third subtree as the subtree to be generated first. (Liu FIG. 5, ¶ 0085-0089 teach estimating a quantity of intermediate results generated in each possible connection order, adjusting the connection order/determining the optimal connection order based on which operations should be prioritized, and then performing the connection operation accordingly [see also the joins performed in FIG. 5]; see then FIGs. 8-9, ¶ 0104-0107 teach determining quantities of intermediate results and adjusting a connection order accordingly (lower quantities are prioritized); FIG. 9 in particular shows a tree (comprising subtrees) and describes how the connection is performed based on calculations/determinations [Liu teaches a plurality of predicates, data streams, and subtrees, and thus contemplates an embodiment where a third subtree would be prioritized over a first subtree])


Regarding claim 10 and claim 25, Liu in view of Leyba teaches all the features with respect to claims 8 and 23 above including:
wherein the determining a subtree to be generated first among the first subtree and a third subtree comprises: if the first priority is higher than the second priority, determining the first subtree as the subtree to be generated first. (Liu FIG. 5, ¶ 0085-0089 teach estimating a quantity of intermediate results generated in each possible connection order, adjusting the connection order/determining the optimal connection order based on which operations should be prioritized, and then performing the connection operation accordingly [see also the joins performed in FIG. 5]; see then FIGs. 8-9, ¶ 0104-0107 teach determining quantities of intermediate results and adjusting a connection order accordingly (lower quantities are prioritized); FIG. 9 in particular shows a tree (comprising subtrees) and describes how the connection is performed based on calculations/determinations [Liu teaches a plurality of predicates, data streams, and subtrees, and thus contemplates an embodiment where a first subtree would be prioritized over a third subtree])

Regarding claim 11, Liu in view of Leyba teaches all the features with respect to claim 1 above including:
wherein the generating join trees by combining each of the at least two join predicate groups in a different order comprises: when generating an Nth join tree, recognizing a first cost of a join tree having the smallest cost among join trees up to an N-1th join tree; (Liu FIGs. 8-9, ¶ 0102-0107 describe working with a plurality of data streams (i-2, i-1, i+1, etc.): In each step [referring to FIG. 8 showing steps ranging up to an (n-2)th step and an (n-1)th step], a data stream having less intermediate results [shows smallest cost] is selected to serve as a connection object, the data stream is added to a join tree; An entire join tree is constructed until all data streams are added to the join tree)
calculating a second cost of a first sub join tree combining each of M join predicate groups, wherein M is a natural number; and if the second cost is bigger than the first cost, using a second sub join tree except the first sub join tree when generating the Nth join tree and a join tree after the Nth join tree. (Liu ¶ 0102-0107 recite selectively performing connection operations based on determined costs, see ¶ 0102: If the first quantity is less than the second quantity, it is determined, in the (i-1).sup.th data stream and the (i+1).sup.th data stream, that the data stream connected to the i.sup.th data stream is the (i-1).sup.th data; the connection operation is performed on the (i-1).sup.th data stream and the i.sup.th data stream, to obtain the first intermediate result; ¶ 0103: Assuming that the third quantity is greater than the fourth quantity, it is determined that the data stream connected to the first intermediate result is the (i+1).sup.th data stream; the connection operation is performed on the first intermediate result and the (i+1).sup.th data stream, to continue to obtain an intermediate result)

Regarding claim 12, Liu in view of Leyba teaches all the features with respect to claim 1 above including:
wherein the generating join trees by combining each of the at least two join predicate groups in a different order comprises: checking joined tables and non-joined tables; if at least one table included in the non-joined tables exists among the joined tables, checking a first time point at which the at least one table is joined; and (Liu ¶ 0008 teaches the data distribution being utilized can be a table (the drawings and specification use histograms as the primary embodiment of data distributions): a first connection order in which the at least three data streams are sequentially adjacent to each other is obtained based on the join predicate, and a data distribution of values of each attribute in the join predicate is determined; the data distribution includes a histogram, a pie graph, a table, and the like in statistics; FIG. 1, ¶ 0058-0060 teaches a temporary register in which joined results are stored, subsequently joining that with other data elements that have not yet been subjected to a join: If a connection order at a first time point is A JOIN B JOIN C, A JOIN B generates 8 intermediate results. The 8 intermediate results are temporarily stored in a temporary register (tmp). Subsequently, the connection operation is performed on the tmp and the data stream C)
recognizing that the at least one table is joined at the first time point. (Liu FIG. 1, ¶ 0058-0060 teach connection orders (that join data) differing at different time points, meaning data that does eventually end up joined to the joined data in temporary registers is immediately joined at a different time point)

Claims 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Leyba in view of Kolchinsky et al., U.S. Patent Application Publication No. 2020/0034467 (filed July 25, 2018; hereinafter Kolchinsky).

Regarding claim 5 and claim 20, Liu in view of Leyba teaches all the features with respect to claims 3 and 4 above but does not expressly disclose:
recognizing cardinality values of each of the first join predicate group and the second join predicate group
using a first value which is multiplied by a number of rows of the each of the first table group,
a second value which is multiplied by a number of rows of the each of the second table group,
a first join selectivity associated with the first table group,
and a second join selectivity associated with the second table group; and
determining a subtree to be generated first among the first subtree and the second subtree according to a first cardinality value of the first join predicate group and a second cardinality value of the second join predicate group.
However, Kolchinsky teaches:
wherein the generating join trees by combining each of the at least two join predicate groups in a different order comprises: recognizing cardinality values of each of the first join predicate group and the second join predicate group using a first value which is multiplied by a number of rows of the each of the first table group, a second value which is multiplied by a number of rows of the each of the second table group, (Kolchinsky ¶ 0010-0012, specifically ¶ 0012 reciting "cardinality value[s]": each column associated with one of the plurality of event attributes associated with the event type, and having a cardinality value equal to multiplying the time interval value by the event type's respective arrival rate; see also Kolchinsky ¶ 0012 in conjunction with ¶ 0069 reciting multiplying a number of rows by a value: multiplying a first cardinality value of a first joined table of the ordered list by a relationship selectivity value of a first relationship predicate of the plurality of relationship predicates including a first table equal to the first joined table and a second table equal to the first joined table, to produce a first cost term of the plurality of cost terms; ¶ 0069: the term " cardinality" refers to an amount of rows in a table of a relational database)
a first join selectivity associated with the first table group, and a second join selectivity associated with the second table group; and (Kolchinsky ¶ 0012: a relationship selectivity value of a first relationship predicate of the plurality of relationship predicates; computing a product of a relevant plurality of selectivity values of the plurality of relevant predicates [shows at least a first and second join selectivity; being associated with the predicates is relevant to being associated with the claimed table groups] to produce a selectivity term; and multiplying the cardinality term by the selectivity term to produce a new cost term of the plurality of cost term; ¶ 0070: A selectivity of a relationship predicate rc.sub.i,j is denoted by f.sub.i,j. If no relationship predicate rc.sub.i,j exists, f.sub.i,j is defined to equal 1, otherwise f.sub.i,j is defined to be equal to respective s.sub.i,j)
determining a subtree to be generated first among the first subtree and the second subtree according to a first cardinality value of the first join predicate group and a second cardinality value of the second join predicate group. (Kolchinsky ¶ 0010: the preferred plan for executing the join query is identified from a plurality of plans of execution, each comprising a tree of join operators having a plurality of nodes, such that a plurality of leaf nodes of the plurality of nodes represent each a table of the plurality of tables; see also Kolchinsky ¶ 0011: identifying a relevant sub-tree of the tree of join operators having a root node equal to the internal node and comprising a plurality of relevant nodes; see also Kolchinsky ¶ 0012: the tree of join operators of each of the plurality of plans of execution is a left-deep tree, such that each of the plurality of plans of execution comprises an ordered list of joined tables comprising the plurality of tables indicating an order of execution of a plurality of join operations between the plurality of tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the joins, cost calculations, and preferred execution orders shown in Liu with the joins, cost calculations, and preferred execution orders shown in Kolchinsky. 
In addition, both of the references (Liu and Kolchinsky) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing optimal joins according to a calculated optimal order.
Motivation to do so would be to improve the functioning of the join and subtree prioritization shown in Liu with the functioning in Kolchinsky to consider cardinality and selectivity in its cost estimations for join execution. Motivation to do so would also be to facilitate one or more of reduced cost of computation, higher throughput, and lower detection latency and thus reduce cost of operation and increase accuracy of a detection system as seen in Kolchinsky (¶ 0009).

Regarding claim 6 and claim 21, Liu in view of Leyba in view of Kolchinsky teaches
wherein the determining a subtree to be generated first among the first subtree and the second subtree comprises: if the first cardinality is lower than the second cardinality, determining the first subtree as the subtree to be generated first; and if the first subtree is determined as the subtree to be generated first, generating the first subtree before generating the second subtree. (Kolchinsky claim 1: identifying a preferred plan for executing the join query according to a minimal value of the cost function; see then claim 5 teaching the cost function being computed with: a sum of a first plurality of cardinality values, each a cardinality value of one of the plurality of tables, to produce a leaves cost term [Kolchinsky thus contemplates choosing a join order with the lowest cost based on the cardinality values, the join order applying to subtrees of join operators (as introduced in at least ¶ 0011)]; see also FIG. 4, ¶ 0090: in 416 an internal cardinality term is produced by computing a product of a second plurality of cardinality values, each a cardinality value of one of the plurality tables; in 417 the internal cost term of the plurality of internal cost terms is optionally produced; ¶ 0091 teach subtree generation through its plan for executing joins: the preferred plan for executing the join query is identified from a plurality of plans of execution, each comprising a tree of join operators having a plurality of nodes)

Regarding claim 7 and claim 22, Liu in view of Leyba in view of Kolchinsky teaches
wherein the determining a subtree to be generated first among the first subtree and the second subtree comprises: if the first cardinality is higher than the second cardinality, determining the second subtree as the subtree to be generated first; and if the second subtree is determined as the subtree to be generated first, generating the second subtree before generating the first subtree. (Kolchinsky claim 1: identifying a preferred plan for executing the join query according to a minimal value of the cost function; see then claim 5 teaching the cost function being computed with: a sum of a first plurality of cardinality values, each a cardinality value of one of the plurality of tables, to produce a leaves cost term [Kolchinsky thus contemplates choosing a join order with the lowest cost based on the cardinality values, the join order applying to subtrees of join operators (as introduced in at least ¶ 0011)]; see also FIG. 4, ¶ 0090: in 416 an internal cardinality term is produced by computing a product of a second plurality of cardinality values, each a cardinality value of one of the plurality tables; in 417 the internal cost term of the plurality of internal cost terms is optionally produced; ¶ 0091 teach subtree generation through its plan for executing joins: the preferred plan for executing the join query is identified from a plurality of plans of execution, each comprising a tree of join operators having a plurality of nodes [Kolchinsky teaches generating a subtree based on minimal cost as determined based on cardinality, meaning Kolchinsky is capable of executing the correct join before the join with the higher cost (and thus the greater cardinality) and thus addresses even generating the second subtree first as claimed])

Response to Arguments
A portion of Applicant’s arguments, see pp10-11, filed 04/14/2022, with respect to the interpretation of claims 13-14 under 35 U.S.C. 112(f), have been considered and are not persuasive.
The claims do not require the terms “means” or “step” to invoke 35 U.S.C. 112(f). While there is potentially merit in the term “processor” having its ordinary and customary meaning in the art, the term “communication unit,” even considering its recitations in the instant specification, does not benefit from such luxuries.
As a result, claims 13-14 remain interpreted as invoking 35 U.S.C. 112(f) and remain as patent-eligible subject matter at this time.

Applicant’s arguments, see pp12-14, filed 04/14/2022, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Liu in view of Leyba.
Applicant’s arguments, see p14, filed 04/14/2022, with respect to the rejections of the dependent claims have been fully considered; the dependent claims remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        August 27, 2022


/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164